NO. COA13-841

                    NORTH CAROLINA COURT OF APPEALS

                          Filed: 4 March 2014


STATE OF NORTH CAROLINA

    v.                               Lenoir County
                                     No. 12CRS050866
THOMAS KEITH SUTTON,
     Defendant.


    On writ      of certiorari to review judgment entered    on or

about 22 January 2013 by Judge Paul L. Jones in Superior Court,

Lenoir County.    Heard in the Court of Appeals 12 December 2013.


    Attorney General Roy A. Cooper, III, by Assistant Attorney
    General John P. Barkley, for the State.

    Public Defender Jennifer Harjo,       by Assistant       Public
    Defender Brendan O’Donnell, for defendant-appellant.


    STROUD, Judge.


    Defendant appeals an order denying his motion to suppress

and a judgment convicting him of felony carrying a concealed gun

contending that his right “to be free from unreasonable search

and seizure” was violated when a law enforcement officer frisked

him without reasonable suspicion.     (Original in all caps.)   For

the following reasons, we affirm.

                             I.   Background
                                       -2-
    In October of 2012, defendant was indicted for two counts

of “FELONY CARRYING A CONCEALED WEAPON[.]”          On 11 January 2013,

defendant filed a motion to suppress moving

          for an Order suppressing all evidence,
          alleged contraband, defendant’s identity,
          and all statements and testimony concerning
          the alleged contraband, and as grounds
          therefore    alleges    that   said   material[]
          evidence, and testimony were seized in or
          obtained as a result of an illegal stop that
          occurred    on    March    27,    2012,   absent
          reasonable and articulable suspicion in
          violation of his Fourth and Fourteenth
          Amendment rights under the United States
          Constitution and similar provisions in the
          North Carolina Constitution, Article 1,
          Section 19.

    On   31    January   2013,   the    trial   court   denied   defendant’s

motion to suppress finding as fact:

          1)     That the arresting officer, B. Wells,
                 was employed by the Kinston Department
                 of Public Safety as a police officer.
                 Officer B. Wells has more than 10 years
                 experience in that position.     That he
                 was assigned to the Special Response
                 Unit and also served as a K-9 Officer.
                 That as a member of the Special
                 Response Unit he was assigned to patrol
                 public housing units located within the
                 city of Kinston, North Carolina.

          2)     That prior to March 27th, 2012, the
                 Special Response Unit patrolled public
                 housing, along with a task force made
                 up of US Marshals and Drug Enforcement
                 Agency,   concentrating  on    viol[ent]
                 crimes, gun crimes, etc.    That in the
                 past officers have been assaulted by
                     -3-
     individuals in public housing.   That
     officer B. Wells is trained in the
     detection of drugs, weapons and other
     general policing tactics.

3)   At   14:34   hours   (2:34pm)   in    the
     afternoon of March 27, 2012, officer B.
     Wells was patrolling near Simon Bright
     Apartments, which is one of the public
     housing apartments located in Kinston.
     Officer Wells had prior experience
     hearing shots fired on the East Bright
     Street    area    near   Simon     Bright
     Apartments.        That   the    Kinston
     Department of Public Safety enforces a
     ban list of over 9 pages of individuals
     who are banned from public housing.

4)   That on the day in question officer B.
     Wells was driving a Ford Crown Victoria
     vehicle with the windows down where he
     was listening and looking for criminal
     activity.   While in the 800 block of
     East Bright Street Wells observed the
     defendant on McDaniel Street, who was
     walking normally while swinging his
     arms.   That the defendant was carrying
     a Styrofoam food container in his left
     hand.

5)   The   Court  finds   as   soon  as  the
     defendant starting turning east on
     Shine Street, he used his right hand to
     grab his waistband to clinch an item.
     The Court finds that this was an overt
     act which gave reasonable suspicion to
     the Public Safety Officer.

6)   That officer B. Wells thought the
     defendant was trying to hide something
     and his posturing made it apparent that
     he was concealing something on his
     person.  That the defendant then began
     to look specifically at the officer in
                              -4-
              question, that the reaction of the
              defendant created some urgency to stop
              to determine who the defendant was and
              that he needed to be identified.   The
              Officer then turned around his vehicle
              without lights and siren and stopped
              the defendant for questioning.

         7)   That   prior  to   being   frisked,   the
              officer did not draw a weapon or use
              any type of force on the defendant.
              That he asked the defendant if he was
              carrying   a  weapon   and   he   doesn’t
              remember the response of the defendant.
              That the officer performed a Terry
              Frisk upon the defendant.     A gun was
              found on the defendant tucked in his
              waistband.

         8)   That the defendant never stated to the
              Officer that he was carrying a weapon.
              That the defendant was not handcuffed
              and the Officer did not have a weapon
              drawn.   That the entire process took
              probably less than a minute or two.
              That the weapon in question was a Ruger
              P89 .9mm handgun with a magazine and 7
              rounds of ammo, but there was no round
              which was chambered inside the weapon
              in question.

The trial court concluded:

         1)   That the stop of the defendant was
              legal and did not violate Federal and
              State Constitutional Standards.  That
              the detaining Officer gave reasonable
              and articulable grounds for stopping
              the defendant that resulted in his
              being frisked.

         2)   That the rights of the defendant . . .
              were   not   violated   and   therefore
              evidence seized may be presented before
                                         -5-
                     the Jury at trial.    That the behavior
                     and actions of the defendant as well as
                     the totality of the circumstances form
                     a further basis for Denying the Motion
                     to Suppress.

               3)    The   Court  has  examined   the  Ruger
                     handgun in court for size, weight and
                     concealability to determine if it was
                     consistent with suppression testimony.
                     The Court finds that both federal and
                     state courts have given patrol officers
                     wide   latitude  to   stop  and   frisk
                     defendants based upon an articulable
                     suspicion.

               4)    The Court finds that the entire process
                     of frisking the defendant took less
                     than 2 minutes for an investigatory
                     stop.   The Court finds the Motion to
                     Suppress is Denied.

       On or about 22 January 2013, the trial court entered a

judgment against defendant for carrying a concealed gun based

upon    defendant’s        guilty   plea;   defendant    received   a   suspended

sentence and was placed on 24 months of supervised probation.

Defendant appeals.

                     II.    Petition for Writ of Certiorari

       In   his     plea   transcript    defendant   reserved   his     right   to

appeal “the interlocutory order entered in the above-captioned

case on January 22, 2012, denying his motion to suppress the

March    27,    2012   stop.”       In   open   court,   defendant’s    attorney

stated “that he would like to appeal the interlocutory order
                               -6-
entered in this matter today[.]”     Defendant never appealed from

his judgment, but he subsequently filed a petition for a writ of

certiorari with this Court because he had failed to properly

appeal from his judgment within the time period allotted.     This

Court stated in State v. Franklin,

              All of defendant’s issues on appeal are
         concerning his motion to suppress, but since
         defendant did not file a notice of appeal
         from the judgment or after entry of the
         written   order     denying     his    motion to
         suppress, we must first address whether we
         have jurisdiction to consider defendant's
         appeal. In Miller, this Court stated,
                   N.C. Gen. Stat. § 15A–979(b)
              (2009) states that:            An order
              finally    denying     a    motion    to
              suppress evidence may be reviewed
              upon an appeal from a judgment of
              conviction, including a judgment
              entered upon a plea of guilty.
              Defendant has failed to appeal
              from the judgment of conviction
              and   our    Court    does    not   have
              jurisdiction          to        consider
              Defendant’s     appeal.      In    North
              Carolina, a defendant’s right to
              pursue an appeal from a criminal
              conviction is a creation of state
              statute.      Notice of intent to
              appeal    prior    to    plea    bargain
              finalization is a rule designed to
              promote a fair posture for appeal
              from a guilty plea.           Notice of
              Appeal is a procedural appellate
              rule, required in order to give
              this Court jurisdiction to hear
              and decide a case.              Although
              Defendant preserved his right to
              appeal    by   filing     his    written
                               -7-
              notice of intent to appeal from
              the   denial  of   his  motion  to
              suppress, he failed to appeal from
              his final judgment, as required by
              N.C.G.S. § 15A–979(b).

              Accordingly,     the     Court    dismissed
         defendant's appeal.      Here, however, while
         defendant has not properly provided notice
         of appeal, he has petitioned this Court for
         a writ of certiorari to consider his appeal.
              North    Carolina    Rule    of   Appellate
         Procedure 21(a) provides,
                    The writ of certiorari may be
              issued         in          appropriate
              circumstances by either appellate
              court to permit review of the
              judgments and orders of trial
              tribunals    when    the    right   to
              prosecute an appeal has been lost
              by failure to take timely action,
              or when no right of appeal from an
              interlocutory order exists, or for
              review pursuant to N.C.G.S. § 15A–
              1422(c)(3) of an order of the
              trial court denying a motion for
              appropriate relief.
         Pursuant to Rule 21(a), we grant defendant’s
         petition for a writ of certiorari and will
         consider the issues presented in his brief
         as he lost his right to appeal by failure to
         take timely action.

___ N.C. App. ___, ___, 736 S.E.2d 218, 220 (2012) (citations,

quotation marks, and brackets omitted).    Accordingly, we grant

defendant’s petition for certiorari.

                    III. Standard of Review

              Our review of a trial court’s denial of
         a motion to suppress is strictly limited to
         determining   whether  the   trial   judge’s
                                    -8-
          underlying findings of fact are supported by
          competent evidence, in which event they are
          conclusively binding on appeal, and whether
          those factual findings in turn support the
          judge’s ultimate conclusions of law.     The
          trial court’s conclusions of law are fully
          reviewable on appeal.

State v. McKinney, ___ N.C. App. ___, ___, 752 S.E.2d 726, 727-

28 (2014) (citations, quotation marks, and ellipses omitted).

                          IV.   Findings of Fact

     Defendant challenges portions of findings of facts 5 and 6

as not supported by the competent evidence and also contends

that portions of these findings of fact are actually conclusions

of law.

A.   Findings of Fact Supported by Competent Evidence

     As to all of defendant’s challenges regarding competent

evidence to support the findings of fact, much of his argument

is   devoted   to   the    credibility    of   the   evidence   and   not

necessarily to its absence.       But the credibility of the evidence

is a determination made by the trial court; “the trial court as

finder of the facts may believe or disbelieve all or any part of

the testimony of a witness,” Bowles Distributing Co. v. Pabst

Brewing Co., 80 N.C. App. 588, 592, 343 S.E.2d 543, 545 (1986)

(emphasis added).    This Court reviews findings of fact only to

determine if there was competent evidence to support them, not
                                      -9-
whether all of the evidence supported them.                See    McKinney, ___

N.C. App. at ___, 752 S.E.2d at 727, Bowles Distributing Co., 80

N.C. App. at 592, 343 S.E.2d at 545.

       It is said that a picture is worth a thousand words.                     In

this case, a picture would be worth several thousand words,

since the testimony in this case, the trial court’s order, and

other    cases   all    necessarily    use       words    to   the   very   brief

movements, glances, and body language that tend to form the

basis for many a Terry stop.          Lacking a picture of that moment

when Officer Wells observed defendant grabbing at his waistband

or side on 27 March 2012, we will address defendant’s arguments

as to each of these facts.

       Defendant challenges the portion of finding of fact 5 that

stated defendant “used his right hand to grab his waistband to

clinch an item” because “Officer Wells’ repeated testimony is

that the defendant clinched his side . . . but he did not ever

testify that the defendant grabbed his waistband.”                       Defendant

also    argues   that   Officer   Wells      did    not    “testify      that   the

defendant clinched ‘an item.’”           Defendant’s arguments are hyper-

technical.       Clutching, clinching, and grabbing are all words

which    describe   the    same   sort      of    movement     and   a   person’s

waistband crosses his “side.”               Officer Wells        testified that
                                     -10-
defendant “clutch[ed] his right side at this time.               And it was

very distinct, a clinched fist as well as almost like trying to

hold something on his body” and that the way defendant “was

clinching his side” is the reason he “believe[d] the waistband

would be of interest[.]”          Accordingly, Officer Wells’ testimony

supports the challenged portions of finding of fact 5.

    Defendant also challenges the portion of finding of fact 6

stating, “That the defendant then began to look specifically at

the officer in question[.]”         Defendant directs our attention to

portions of Officer Wells’ testimony which he asserts show that

defendant did not “specifically” look at him.               It is true that

it is nearly impossible to know for certain if another person is

actually looking at a particular thing — the observer can tell

only if it looks like they are looking at it.           Here the evidence

shows    that   that   is   how   defendant   looked   to   Officer   Wells.

Officer Wells testified that as defendant “rounded . . . his

turn . . . it was almost like he was surprised to see me and

kind of, you know, postured up[;]” “he saw me kind of slow

patrol[;]” and “[i]f he did make eye contact with me it was so

quick.    But it was more like he panned around me in my direction

and then kind of –- I know he saw me for a fact that he saw me.

He had to have seen me[.]”         Officer Wells’ testimony supports a
                                      -11-
finding of fact that defendant “look[ed] specifically at the

officer in question[.]”            The challenged portion of finding of

fact six does not state that defendant and Officer Wells made

eye contact but only that defendant specifically saw Officer

Wells, and Officer Wells’ testimony supports this finding of

fact.

     Defendant further challenges the portion of finding of fact

six that provides, “The Officer then turned around his vehicle

without     lights     and    siren   and    stopped    the     defendant    for

questioning.”        Defendant specifically states in his brief that

he “agrees that the evidence supports a finding that the officer

stopped him and that the officer did so without the patrol car’s

lights or siren.        It is inaccurate, however, to say or suggest

that the officer stopped the defendant only for questioning.”

Thus,     defendant    only    challenges     that     there    was   competent

evidence to support Officer Wells’ mental intent for stopping

defendant.     Defendant contends that Officer Wells’ true intent

was not just to question but also to search defendant.                 Officer

Wells   testified     that    he   “was   going   to   stop    [defendant]   and

identify who he was and see what he was trying to hide on [that]

right side.”         Officer Wells’ testimony supports a finding of

fact that his intent was to question defendant, since he would
                                        -12-
presumably ask defendant his identity.                  “Questioning” defendant

to identify him and frisking him to find out what he was trying

to hide does not mean that Officer Wells planned to do a more

extensive search than would be appropriate based upon reasonable

suspicion.     Though the finding of fact could have been more

artfully written or could have contained more details about the

specific types of questions Officer Wells intended to ask, the

general statement that defendant was stopped “for questioning”

is supported by competent evidence. Accordingly, Officer Wells’

testimony supports the challenged portions of finding of fact 5.

These arguments are overruled.

B.   Findings of Fact as Conclusions of Law

     Defendant also contends that portions of findings of fact 5

and 6 are actually conclusions of law.                     To the extent that

defendant is correct, we will review them as such.                  See State v.

Jackson, ___ N.C. App. ___, ___, 727 S.E.2d 322, 329 (2012) (“We

will review conclusions of law de novo regardless of the label

applied   by   the    trial     court.”    (citation      and    quotation    marks

omitted)).

                        V.      Reasonable Suspicion

     Defendant       contends    that     the   trial    court    did   not   “have

reasonable suspicion, based on specific and articulable facts,
                                            -13-
that the individual is involved in criminal activity” to justify

stopping    and    frisking          defendant.        Defendant’s       argument    is

difficult    to     summarize          in     a    logical      manner    because     he

essentially takes each separate finding of fact or even portions

thereof    and    argues      that    each    finding      in   isolation     does   not

create reasonable suspicion.                It would be extremely difficult to

find reasonable suspicion in any case if it had to be supported

by each individual fact taken in isolation.                      But “[t]he concept

of   reasonable     suspicion         is    not     readily,     or    even   usefully,

reduced to a neat set of legal rules.                  Rather, in determining if

reasonable suspicion existed, the Court must account for the

totality of the         circumstances—the whole picture.”                     State v.

Knudsen, ___ N.C. App. ___, 747 S.E.2d 641, 650-51 (emphasis

added) (citations, quotation marks, and ellipses omitted), disc.

review denied, ___ N.C. ___, 749 S.E.2d 865 (2013).                       As such, we

will set forth all of the findings of fact and address them as a

whole.      See   id.    at    ___,     747       S.E.2d   at   651.     Furthermore,

defendant also suggests that this Court can essentially make its

own findings of fact based upon the uncontested evidence before

the trial court and supplement the trial court’s findings of

facts for a “whole picture[.]”                This is incorrect, as

                 [o]ur review of a trial court’s denial
            of a motion to suppress is strictly limited
                                          -14-
               to determining whether the trial judge’s
               underlying findings of fact are supported by
               competent evidence, in which event they are
               conclusively binding on appeal, and whether
               those factual findings in turn support the
               judge’s ultimate conclusions of law.     The
               trial court’s conclusions of law are fully
               reviewable on appeal.

McKinney, ___ N.C. App. at ___, 752 S.E.2d at 727-28 (emphasis

added).

    Defendant first             contends that      he was “seized;” this is

true, but merely the start of                 the analysis.          See State v.

Fleming, 106 N.C. App. 165, 169, 415 S.E.2d 782, 784 (1992)

(“When    defendant       approached        Officer      Williams,    the     officer

immediately began to pat him down while simultaneously asking

him questions. Thus, Officer Williams applied actual physical

force    to    defendant’s       person     and   this    action     constituted     a

seizure. Id. See also Terry v. Ohio, 392 U.S. 1, 20 L.Ed. 2d 889

(1968).       (When   a   law    enforcement      officer    takes     hold    of   an

individual and pats down the outer surface of his clothing, he

has seized that individual within the meaning of the Fourth

Amendment.)       Accordingly, the Fourth Amendment is applicable to

the facts and circumstances in this case.”                       (quotation marks

omitted)).

    The        fact   that      defendant    was      “seized”     then     leads   to

consideration of the reasonableness of this seizure, considering
                                -15-
all of the circumstances as

                 [t]he Constitution does not prohibit
            all searches and seizures; it only protects
            against unreasonable searches and seizures.
            Since Officer Williams’ conduct did not rise
            to the level of a traditional arrest
            requiring probable cause, his conduct must
            be measured in light of the reasonableness
            standard established in Terry v. Ohio.     A
            brief investigative stop of an individual
            must be based on specific and articulable
            facts as well as inferences from those
            facts, viewing the circumstances surrounding
            the seizure through the eyes of a reasonable
            cautious police officer on the scene, guided
            by   his   experience   and  training.   Law
            enforcement officers are required to have
            reasonable suspicion, based on objective
            facts, that the individual is involved in
            criminal activity.

Id. at 169-70, 415 S.E.2d at 785 (citations and quotation marks

omitted).

                 In order to conduct a warrantless,
            investigatory stop, an officer must have
            reasonable and articulable suspicion of
            criminal activity.
                 The stop must be based on specific
                 and articulable facts, as well as
                 the rational inferences from those
                 facts, as viewed through the eyes
                 of a reasonable, cautious officer,
                 guided   by   his   experience   and
                 training. The only requirement is
                 a   minimal   level   of   objective
                 justification, something more than
                 an unparticularized suspicion or
                 hunch.
            The officer’s reasonable suspicion must
            arise from his knowledge prior to the time
            of the stop.
                                  -16-


State v. Blankenship, ___ N.C. App. ___, ___, 748 S.E.2d 616,

618 (2013) (citations, quotation marks, and brackets omitted).

       Defendant argues, based on several different cases which he

contends are on point with this case, that Officer Wells did not

have     reasonable   suspicion   to   frisk   him.       But    since   the

determination in each case may differ on the subtlest of facts,

and lacking a picture of the moment each defendant was stopped

in these cases as well, we have analyzed the cases identified by

defendant with consideration of both the facts and law, which we

have set out in verbatim fashion in order to emphasis these

differences without unnecessary further commentary.              Given the

wealth     of   binding   authority    in   North     Carolina    regarding

defendant’s appeal we need not consider the persuasive authority

presented by defendant. Defendant first compares this case to

Fleming wherein

            several Greensboro police officers were in
            the vicinity of the Ray Warren Homes housing
            project. The officers were members of a
            tactical division and were operating a drug
            suppression program in the project on this
            date. Officer J. Williams, a veteran officer
            of seventeen years and a member of the
            tactical division, described the Ray Warren
            Homes project as an area where numerous
            arrests for drug violations had been made
            and where crack cocaine and other contraband
            was sold on a daily basis. At approximately
            12:10   a.m.,   Officer   Williams  observed
                     -17-
defendant and another black male standing in
an open area between two apartment buildings
located on Best and Rugby Streets.         When
first observed, defendant and his companion
were standing in the open area looking at
the   officers    located  on   Best    Street.
Officer Williams was out of his vehicle at
the time talking to the other officers.
Officer Williams further testified that the
gentlemen stood there and they watched us
for a few minutes, and then the defendant
and the other young man turned and started
walking towards Rugby Street out of the
area.
     When the two young men started walking
the other way, Officer Williams got into his
vehicle and drove around to Rugby Street
where the gentlemen were walking out from
between two buildings. He then observed the
defendant and the other male walking on the
sidewalk along Rugby Street towards him.
Officer Williams told the court he had never
seen either of the two young men in the area
of   the   housing    project.      On    cross
examination, he admitted he decided to stop
them   because he had never seen them.
Officer Williams got out of his vehicle and
asked them to hold it a minute.        At this
time, defendant and the other male were
approximately    35 to 40 feet from the
officer.     Defendant turned right towards
Best Street, and Officer Williams said, Come
here. Defendant hesitated for approximately
one minute, then both young men complied and
approached the officer.
     Officer Williams testified that when
defendant approached he acted real nervous.
Officer Williams asked them to identify
themselves and they both complied; neither
were residents of the Ray Warren Homes
project.   When questioned about why he was
in the area, defendant stated a friend had
dropped him off and he was walking through.
When   asked    if   the   conversation    with
                                -18-
            defendant was before he patted him down,
            Officer Williams responded, I was talking to
            him as I was patting him down.        Officer
            Williams felt an object in defendant’s
            underwear while he was patting him down.
            Officer Williams testified that when he
            asked   defendant   what  the   object   was,
            defendant replied crack cocaine.     Pursuant
            to Officer Williams’ instructions, defendant
            subsequently removed the object and placed
            it on Officer Williams’ car hood.

Fleming, 106 N.C. App. at 166-67, 415 S.E.2d at 783 (quotation

marks omitted).    The defendant made a motion to suppress which

the trial court subsequently denied.     Id. at 168, 415 S.E.2d at

784.   Defendant    appealed.    Id.   This   Court   stated   in   its

analysis,

            at the time Officer Williams first observed
            defendant and his companion, they were
            merely standing in an open area between two
            apartment buildings.    At this point, they
            were just watching the group of officers
            standing on the street and talking.      The
            officer observed no overt act by defendant
            at this time     nor any contact between
            defendant and his companion. Next, the
            officer observed the two men walk between
            two buildings, out of the open area, toward
            Rugby Street and then begin walking down the
            public sidewalk in front of the apartments.
            These actions were not sufficient to create
            a reasonable suspicion that defendant was
            involved in criminal conduct, it being
            neither unusual nor suspicious that they
            chose to walk in a direction which led away
            from the group of officers.    At this time,
            Officer Williams stopped defendant and his
            companion and immediately proceeded to ask
            them   questions  while   he  simultaneously
                                   -19-
         patted them down.
              We find that the facts in this case are
         analogous to those found in Brown.     Officer
         Williams had only a generalized suspicion
         that the defendant was engaged in criminal
         activity, based upon the time, place, and
         the officer’s knowledge that defendant was
         unfamiliar to the area.         Should these
         factors be found sufficient to justify the
         seizure of this defendant, such factors
         could obviously justify the seizure of
         innocent    citizens   unfamiliar    to    the
         observing officer, who, late at night,
         happen to be seen standing in an open area
         of a housing project or walking down a
         public sidewalk in a high drug area. This
         would not be reasonable.
              Considering the facts relied upon by
         the officer, together with the rational
         inferences which the officer was entitled to
         draw   therefrom,   we  conclude   they   were
         inadequate to support the trial court’s
         conclusion that Officer Williams had a
         reasonable    articulable    suspicion    that
         defendant was engaged in criminal activity.

Id. at 170-71, 415 S.E.2d at 785-86 (emphasis added) (quotation

marks omitted).     While many of the facts in Fleming are the same

or similar to this case, in Fleming, the defendant did not make

any overt actions, id. at 170, 415 S.E.2d at 785, and here

defendant did when he “used his right hand to grab his waistband

to clinch an item.”

    Defendant     also   directs   this   Court’s   attention   to   In   Re

J.L.B.M., wherein

         on patrol at approximately 6:00 p.m. on 6
         July 2004, Officer D.H. Henderson (Officer
                                      -20-
            Henderson) responded to a police dispatch of
            a suspicious person at an Exxon gas station
            in Burlington, North Carolina. The only
            description given of the person was Hispanic
            male. Officer Henderson saw a person in the
            gas station parking lot, later identified as
            the juvenile, who fit the description of the
            person.   When   the   juvenile  saw   Officer
            Henderson, he walked over to a vehicle in
            the parking lot, spoke to someone, and then
            began walking away from Officer Henderson’s
            patrol car. Officer Henderson pulled up
            beside   the    juvenile   in   an   adjoining
            restaurant parking lot and stopped the
            juvenile.    Upon getting out of the patrol
            car and speaking with the juvenile, Officer
            Henderson noticed a bulge in the juvenile’s
            pocket. Officer Henderson patted down the
            juvenile for weapons. Officer Henderson
            found and seized a dark blue, half-empty
            spray can of paint and a box cutter with an
            open blade.

176 N.C. App. 613, 615-16, 627 S.E.2d 239, 241 (2006) (quotation

marks omitted).     This Court held

            that in the present case, like in Fleming,
            the stop was unjustified. Officer Henderson
            relied solely on the dispatch that there was
            a suspicious person at the Exxon gas
            station, that the juvenile matched the
            Hispanic male description of the suspicious
            person, that the juvenile was wearing baggy
            clothes, and that the juvenile chose to walk
            away from the patrol car. Officer Henderson
            was not aware of any graffiti or property
            damage before he stopped the juvenile, and
            he testified that he noticed the bulge in
            the juvenile’s pocket after he stopped the
            juvenile.

Id.   at   622,   627   S.E.2d   at    245   (quotation   marks   omitted).
                                            -21-
However, unlike in the present case, in In re J.L.B.M., the

defendant was not in an area known for “viol[ent] crimes [and]

gun crimes[;]” the defendant did not change his actions upon

seeing a law enforcement officer, and                         the defendant took no

actions which made law enforcement believe “defendant was trying

to    hide    something   and     .   .     .    made    it    apparent    that    he   was

concealing something on his person.”                     Id. at 616, 627 S.E.2d at

241.     In In re J.L.B.M., the law enforcement officer did not

even notice the defendant was concealing something until “after

he stopped” him.              Id. at 622, 627 S.E.2d at 245. (emphasis

added)       Accordingly, In re J.L.B.M., is distinguishable from the

present case.

       Defendant also directs our attention to cases where “this

Court    has     found    some    physical         mannerisms       to    be   a   factor

supporting reasonable suspicion, but only in combination with

facts that point to actual criminal activity.”                            Here, we have

both a high crime area and movements by defendant which Officer

Wells found suspicious.               The very location of where defendant

was    walking    was    an    area    so       ridden   with     crime    that    it   was

patrolled by a Special Response Unit                          in which    Officer Wells

served, which was a part of “a task force made up of US Marshals

and [the] Drug Enforcement Agency” in order to “concentrate[e]
                                          -22-
on     viol[ent]     crimes      [and]     gun     crimes[.]”                 Furthermore,

“[o]fficers have been assaulted in the area, Officer Wells has

personally    heard      shots    fired    in    the     area,     and    “the      Kinston

Department of Public Safety enforces a ban list of over 9 pages

of     individuals       who     are      banned       from       public        housing.”

Accordingly, these        circumstances          coupled with defendant’s own

actions are factors in a reasonable suspicion analysis.                                  See

State v. Watson, 119 N.C. App. 395, 398, 458 S.E.2d 519, 522

(1995)    (“[A]n   officer’s       experience          and    training        can     create

reasonable suspicion. Defendant’s actions must be viewed through

the officer’s eyes.            Our Supreme Court has also noted that the

presence of an individual on a corner specifically known for

drug    activity   and    the    scene     of    multiple        recent       arrests    for

drugs, coupled with evasive actions by defendant are sufficient

to form reasonable suspicion to stop an individual.” (citations

omitted); see generally State v. Butler, 331 N.C. 227, 233-34,

415 S.E.2d 719, 722 (1992) (noting cases where a high crime area

has been a factor in determining reasonable suspicion).

       Defendant     further      contends        that       “because         carrying     a

concealed weapon with a valid permit is not illegal in North

Carolina”    reasonable        suspicion    is    “undermined”           in    this    case.

Defendant    essentially        argues    that     since     a    person       carrying    a
                                             -23-
concealed weapon may also have a permit to carry it legally, a

law enforcement officer cannot assume that a person who appears

to   have     a        weapon   concealed       is   doing        so    illegally.      Yet

defendant’s       argument      is    undermined     by    North       Carolina   General

Statute § 14-415.11, which addresses exactly what an individual

is required to do if he is legally carrying a concealed weapon

and he is approached by a law enforcement officer:

              Any person who has a concealed handgun
              permit may carry a concealed handgun unless
              otherwise specifically prohibited by law.
              The person shall carry the permit together
              with   valid   identification   whenever   the
              person is carrying a concealed handgun,
              shall   disclose   to  any   law   enforcement
              officer that the person holds a valid permit
              and is carrying a concealed handgun when
              approached or addressed by the officer, and
              shall display both the permit and the proper
              identification upon the request of a law
              enforcement officer.

N.C. Gen. Stat. § 14-415.11 (2011). (emphasis added)                              Thus, a

person   who       is    carrying      a     concealed    weapon       legally    has    an

affirmative obligation to disclose this fact and that he has a

permit   to       an    officer      “when    approached     or    addressed      by    the

officer.”      Id.

     Here, Officer Wells approached defendant and addressed him,

but there is no indication that defendant informed him at any

time that he had any legal right to carry a concealed weapon,
                                       -24-
nor is there any evidence that defendant had a valid concealed

carry permit.      The trial court made a finding of fact, which is

not challenged by defendant, “[t]hat the defendant never stated

to the Officer that he was carrying a weapon.”                       Since North

Carolina General Statute        § 14-415.11 requires any person who is

carrying a concealed weapon legally to disclose this fact when

he is “approached” by a law enforcement officer, and defendant

did not make this disclosure, Officer Wells had no reason to

assume that any gun defendant may have tucked into his waistband

was legally carried.         See id.    In fact, just the opposite would

be true:     if defendant was legally carrying a gun, Officer Wells

would expect that he would immediately disclose this information

when he approached defendant and his failure to do so would

raise more suspicion that he was carrying the weapon illegally.

    The binding unchallenged findings of fact and those we have

already    determined   are    supported      by   competent       evidence,     see

Peters v. Pennington, 210 N.C. App. 1, 13, 707 S.E.2d 724, 733

(2011) (“Unchallenged findings of fact are binding on appeal.”),

support     the   conclusion    that     Officer     Wells     had       reasonable

suspicion    of   criminal    activity.       Defendant      was    in    a   public

housing area that was patrolled by a Special Response Unit and

“a task force made up of US Marshals and [the] Drug Enforcement
                                -25-
Agency” in order to “concentrat[e] on viol[ent] crimes [and] gun

crimes[.]”    Officer Wells was a police officer with ten years of

experience and was assigned to the Special Response Unit where

his   responsibilities   included   patrolling    the    public   housing

area.    “[O]fficers have been assaulted” in this area.              Many

individuals -- a list of at least nine pages -- are banned from

the public housing area.    On a prior occasion Officer Wells had

heard shots fired near the area where he was patrolling on 27

March 2012.     On 27 March 2012, Officer Wells saw defendant

“walking normally while swinging his arms.”             Defendant turned

and “used his right hand to grab his waistband to clinch an

item” which “was an overt act[ion.]”          Officer Wells believed

“defendant was trying to hide something and his posturing made

it apparent that he was concealing something on his person.”

Defendant    “look[ed]   specifically   at”      Officer    Wells,   and

defendant’s reaction created an “urgency to stop” defendant in

Officer Wells in order to identify defendant.              Officer Wells

turned his vehicle around, without lights or siren, to stop

defendant in order to ask him questions.         Officer Wells did not

draw a weapon or use any type of force with defendant nor did he

handcuff defendant, though he did frisk defendant and found a

gun in defendant’s waistband.
                                              -26-
       The State’s arguments were based on several other cases,

but we will not address these as we find Fleming to be more

similar than those presented by the State.                              In Fleming, as in

this     case,      the       law    enforcement      officers           were      experienced

officers involved with a specific law enforcement team assembled

to     address      a       specific    crime      problem        in    a   specific       area.

Fleming, 106 N.C. App. at 166, 415 S.E.2d at 783.                                  In Fleming,

Officer Williams was a seventeen year veteran officer and a

“member[]      of       a    tactical      division      .    .    .    operating      a    drug

suppression program” in the vicinity of a housing project where

the defendant was seized;                   id. at 166-67, 415 S.E.2d at 783,

here, Officer Wells was a ten year veteran officer and “was

assigned to the Special Response Unit . . . assigned to patrol

public housing units . . . along with a task force made up of US

Marshals      and       [the]       Drug    Enforcement           Agency”     in    order    to

“concentrat[e] on viol[ent] crimes [and] gun crimes[.]”                                       In

Fleming, this Court concluded that Officer Williams did not have

reasonable suspicion to seize the defendant because “at the time

Officer       Williams         first       observed      [the]         defendant     and     his

companion, they were merely standing in an open area between two

apartment buildings. At this point, they were just watching the

group    of    officers         standing      on   the       street     and     talking.    The
                                          -27-
officer observed no overt act by defendant[.]”                       Id. at 170, 415

S.E.2d at 785.           This case is different, as Officer Wells saw

defendant “walking normally while swinging his arms[,]” but then

he turned and “used his right hand to grab his waistband to

clinch an item” which “was an overt act[ion.]”                         Officer Wells

believed    “defendant       was       trying     to    hide   something       and     his

posturing made it apparent that he was concealing something on

his    person.”         Defendant       “look[ed]       specifically    at”     Officer

Wells, and defendant’s reaction “created some urgency to stop”

defendant    in    Officer      Wells     in    order     to   identify     defendant.

Here, the trial court specifically found that defendant engaged

in a specific action, “grab[bing] his waistband to clinch an

item[,]” which made Officer Wells believe “defendant was trying

to hide something and his posturing made it apparent that he was

concealing something on his person.”                       Furthermore, defendant

looked at Officer Wells in such a way that his reaction “created

some    urgency”    in    Officer       Wells    that    defendant     needed     to   be

identified in a high crime area where a list of at least nine

pages of individuals were banned.                 Accordingly, we conclude that

the    findings    of    fact    do     support    a    conclusion     of   reasonable

suspicion    on    the    part     of    Officer       Wells   to   stop    and      frisk

defendant    as    due     to    the     high     crime    area,     Officer      Wells’
                                           -28-
experience and knowledge of the area, and defendant’s behavior,

Officer Wells had a reasonable suspicion both to stop defendant

and frisk him for weapons.             See generally State v. Rinck, 303

N.C. 551, 559, 280 S.E.2d 912, 919 (1981) (“If from the totality

of   circumstances,    a     law     enforcement          officer        has   reasonable

grounds to believe that criminal activity may be afoot, he may

temporarily   detain       an    individual.              If     upon    detaining      the

individual,   the   officer’s         personal          observations       confirm     that

criminal   activity    may      be   afoot        and    suggest     that      the   person

detained may be armed, the officer may frisk him as a matter of

self-protection.”     (citations           omitted)).          As    such,     the   trial

court   properly    denied       defendant’s            motion      to   suppress,     and

defendant’s argument is overruled.

                                     VI.    Conclusion

      For the foregoing reasons, we affirm.

      AFFIRMED.

      Judges HUNTER, JR., Robert N. and DILLON concur.